           Case 1:17-cv-02567-ABJ Document 21 Filed 07/03/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
ELECTRONIC FRONTIER FOUNDATION, )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No. 17-2567 (ABJ)
                                       )
U.S. DEPARTMENT OF                     )
COMMERCE, et al.,                      )
                                       )
      Defendants.                      )
______________________________________ )

                     JOINT MOTION TO STAY BRIEFING SCHEDULE

       The Parties, by and through undersigned counsel, respectfully request that the Court stay

the briefing schedule in this case to provide the Parties with additional time to engage in

discussions aimed at a potential settlement of this Freedom of Information Act (“FOIA”) action.

In support of this motion, the Parties hereby state as follows:

   1. The Court established the current briefing schedule in this case via Minute Order dated

April 16, 2019. Since that time, the Parties have continued to confer regarding the withholdings

of Defendants, the U.S. Department of Commerce (“Commerce”) and the Federal Bureau of

Investigation (“FBI”).

   2. On June 21, 2019, Plaintiff notified Defendants that, based on Defendants’ responses to

Plaintiff’s issues and supplemental production, all substantive issues in this case regarding

Defendants’ processing of Plaintiff’s FOIA request have been resolved, and the only remaining

issues concerns Plaintiff’s attorneys’ fees and costs in this matter. Accordingly, the Parties

respectfully request the Court to stay the current briefing schedule.

   3. In order to resolve Plaintiff’s pending request for attorneys’ fees and costs in this matter,

the Parties believe that additional time would be beneficial for the Parties to confer regarding this
           Case 1:17-cv-02567-ABJ Document 21 Filed 07/03/19 Page 2 of 3



issue. Accordingly, the Parties respectfully request that the Court permit the Parties to file a joint

status report by August 14, 2019, to further apprise the Court of the Parties efforts to resolve the

remaining issue of Plaintiff’s fees and costs in this action. In that status report, the Parties will

propose a briefing schedule, if necessary, to resolve any remaining issues.


                                        Respectfully submitted,

                                        /s/ David L. Sobel
                                        DAVID L. SOBEL, D.C. Bar #360418
                                        Electronic Frontier Foundation
                                        5335 Wisconsin Avenue, N.W.
                                        Suite 640
                                        Washington, D.C. 20015
                                        (202) 246-6180

                                        AARON MACKEY, D.C. Bar #1017004
                                        CAMILLE FISCHER (admitted in Maryland)
                                        Electronic Frontier Foundation
                                        815 Eddy Street
                                        San Francisco, CA 94109
                                        (415) 436-9333

                                        Counsel for Plaintiff


                                        JESSIE K. LIU, D.C. Bar. No. 472845
                                        United States Attorney

                                        DANIEL F. VAN HORN, D.C. Bar No. 924092
                                        Chief, Civil Division

                                        /s/ Christopher C. Hair
                                        CHRISTOPHER C. HAIR, PA Bar No. 306656
                                        Assistant United States Attorney
                                        555 Fourth Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2541
                                        christopher.hair@usdoj.gov

                                        Counsel for Defendants




                                                    2
           Case 1:17-cv-02567-ABJ Document 21 Filed 07/03/19 Page 3 of 3



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
ELECTRONIC FRONTIER FOUNDATION, )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No.: 17-2567 (ABJ)
                                       )
U.S. DEPARTMENT OF                     )
COMMERCE, et al.,                      )
                                       )
      Defendants.                      )
______________________________________ )

                                      [PROPOSED] ORDER

       The Parties joint motion to stay the briefing schedule is hereby GRANTED. It is

ORDERED that the Parties shall file a joint status report by August 14, 2019, proposing a

schedule for further proceedings in this matter, if necessary.

SO ORDERED.



_________________                                                __________________________
Date                                                             Amy B. Jackson
                                                                 United States District Judge




                                                  3
